Citation Nr: 0020024	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-00 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The record contains no competent evidence that the 
veteran's preexisting back disability worsened during his 
active military service. 

2.  There is no competent evidence of a nexus between a 
current back disability and any service connected disease or 
disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107 (a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Private clinical records dated prior to service reflect that 
the veteran incurred a back injury in an automobile accident 
in October 1965.  An acute sprain was diagnosed.  

Reports dated in November and December 1965, prior to entry 
into service, by a private physician, Joseph T. Kaye, M.D., 
reflect that the veteran had injured his back in an auto 
accident.  X-rays in November 1965 were negative.  It was 
noted in a December 1965 statement that the veteran's 
condition had improved, largely due to the use of a back 
brace.  He was able to do all of his exercises.  There was 
only mild discomfort in the lumbosacral area.  The private 
physician reported that the veteran was to continue with his 
exercises, support, and heat and would not return since he 
was being inducted into military service.  

In a January 1966 statement, R. A. W. Latimer, M.D., reported 
that he had seen the veteran in October and November 1965 
following an automobile accident.  The diagnosis was acute 
lumbosacral strain.  

A review of the service medical records (SMRs) shows that the 
pre-induction examination report dated in September 1965, 
includes a notation dated in December 1965 relating that the 
veteran had a history of lumbosacral strain from December 
1965.  This was noted to be no reason for disqualification.  
An inservice X-ray of the back in July 1966 was interpreted 
as negative, and upon separation examination in December 
1967, no back complaints or back diagnoses were recorded.  
The SMRs do reflect that the veteran suffered a right knee 
injury during service in 1967 and had continuing problems.  
Weakness due to traumatic injury to the right knee was noted 
upon service separation.  There were no reports of treatment 
for a back disability.

Post-service records from 1970 reflect that the veteran 
underwent right knee surgery for removal of loose bodies.  
Service connection was established for a right knee disorder 
in a May 1970 rating action.  

A statement provided by Garrett M. Swain, M.D., dated in 
February 1972, reflects that the veteran complained of 
difficulty with his back that began at age 10 when he had 
been in a fall.  There had been intermittent pack pain ever 
since.  In 1971 and 1972, the veteran had developed recurrent 
back and leg discomfort which usually was precipitated by 
vigorous work.  Following examination, it was this examiner's 
impression that the veteran had a chronic low back syndrome 
with no evidence of real radicular involvement.  

A private chiropractor, J. B. McCoy, reported in June 1972 
that he saw the veteran that month for complaints of low back 
pain.  A history of back pain for the last 10 years was 
noted.  It was also noted that the "latest attack" had 
occurred in February 1972.  X-rays at the time were negative, 
and he had been treated for muscle spasm.  The chiropractor's 
impression following examination was of mechanical stress 
syndrome, unstable low back, with probable disc injury.  

Robert F. Lehman, M.D., reported in July 1972, that he had 
first seen the veteran in February of that year for low back 
pain.  Again, it was noted that the veteran had incurred his 
initial back injury when he was 10 years old in a fall.  The 
impression was severe chronic low back sprain.  

Private physician, Fortune Odend'hal, Jr. M.D., reported in 
an August 1972 statement that he first saw the veteran for 
back complaints in November 1971.  The veteran was seen by 
this physician and others through May 1972.  The impression 
was of a muscular skeletal type problem.  

At the time of VA examination of the right knee in March 
1975, the veteran reported right knee pain.  Following 
examination, the impression was of a painful right knee, 
status post torn medial meniscectomy (surgically removed) 
with partial loss of sensation medical aspect of the joint.  
X-ray of the right knee showed minimal scalloping of the 
femoral articular surface.  

Postservice private records dated from 1977 through 1998 are 
of record.  The documents reflect that the veteran was seen 
for right knee and low back complaints from 1983.  He 
underwent numerous surgeries over the years to include a 
right knee arthroscopy, arthrotomy, and removal of synovial 
cyst and loose body in February 1983, a right L4-5 
hemilaminotomy and disc removal in April 1991, and a L3-4 
decompression laminectomy and disc removal in June 1995.  

At the time of VA right knee examination in February 1998, 
degenerative osteoarthritis with possible intra-articular 
loose body was seen upon X-ray.  

Private records reflect that the veteran underwent another 
back surgery in December 1997.  The discharge summary 
reflects that the procedure performed was a "[l]aminectomy 
L2, L3, L4, L5, partial facetectomies, foraminotomies 
bilateral.  Spinal fusion L2 to L5 autograft, separate 
incision of the right iliac crest."  

Two statements from fellow servicemen and dated in August 
1998, are of record.  They are dated in August 1998.  One 
fellow service member wrote that he knew the veteran for at 
least two years prior to military service.  he knew that the 
appellant had been in a car accident in October 1965.  He and 
the veteran were both inducted into military service in 
December 1965 and went through basic training together.  He 
recalled that the veteran's back problems intensified during 
service and that the veteran was exempted from grenade 
throwing exercises and pugil stick training.  

The August 1998 statement of the other service acquaintance 
recalled that he met the veteran in December 1965 during 
service.  He reported that the veteran was wearing a back 
brace at induction.  He also reported that he and the veteran 
went through basic training together and that the veteran was 
excused from some training exercises  due to his bad back.  
He recalled that the veteran reinjured his back while working 
on a 3/4 ton truck.  He remembered that the veteran was excused 
from all duty and placed under a doctor's supervision for at 
least a week.  

At a June 2000 hearing held at the Board before the 
undersigned, the veteran testified in support of his claim.  
His main contention was that his preexisting back condition 
was worsened during military service.  He was unable to 
perform all of his job duties because of back problems.  
Hearing [Hrg.] Transcript [Tr.] at 2-3.  It was also asserted 
that all of his SMRs were not in available for review.  Tr. 
at 3.  The veteran recalled that he entered service with a 
back injury and was wearing a back brace and that after 
approximately three weeks of training he couldn't "take it 
any more" and was seen for back complaints.  He pointed out 
that he there were two statements of record to support this 
account.  Tr. at 4.  He remembered that he was relieved of 
some of his duties to his back problems.  Tr. at 6-7.  He 
testified that his back problems continued after service.  
Tr. at 10.  The veteran and representative added that they 
would not be opposed to having the record reviewed by a VA 
physician to provide an opinion as to aggravation of a 
preexisting back disorder.  Tr. at 12-13.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific findings that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.303(b) (1999).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

The other applicable statutes, regulations, and precedents 
necessary for the disposition of this case are as follows:

For the purposes of section 1110 of this 
title, every veteran shall be taken to 
have been in sound condition when 
examined, accepted, and enrolled for 
service, except as to defects, 
infirmities, or disorders noted at the 
time of the examination, acceptance, and 
enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by such service.

38 U.S.C. § 1111. 

Section 1153 of title 38, U.S. Code, provides:
	
A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.

38 U.S.C. § 1153. 

VA has implemented these statutes with 38 C.F.R. § 3.306, 
which provides:

(a) General. A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.

(b) Wartime service; peacetime service 
after December 31, 1946. Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service. This 
includes medical facts and principles 
which may be considered to determine 
whether the increase is due to the 
natural progress of the condition. 
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.

(1) The usual effects of medical and 
surgical treatment in service, having the 
effect of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent or 
poorly functioning parts or organs, will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service.

(2) Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of 
service. The development of symptomatic 
manifestations of a preexisting disease 
or injury during or proximately following 
action with the enemy or following a 
status as a prisoner of war will 
establish aggravation of a disability.

38 C.F.R. § 3.306(b) (emphasis added).

The Court has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, has 
worsened. See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Federal Circuit looked at section 3.306(b)(2) in Jensen, 
19 F.3d 1413, and held that it provides only a rebuttable 
presumption of aggravation [section 3.306(b)(2) presumption], 
and does not irrebuttably establish service connection, or 
even aggravation (i.e., Caluza element (2)).

In Vanerson v. West, 12 Vet. App. 254, 258 (1999), the Court 
stated that clear and convincing evidence means evidence that 
provides a "'reasonable certainty' of the truth of the fact 
in controversy."  

In Maxson v. West, 12 Vet. App. 453 (1999), the Court held 
that the presumption of aggravation, provided for in 38 
U.S.C. §§ 1111, 1153, 38 C.F.R. § 3.306 (a),(b), is not for 
application.  That presumption, which is applicable to both 
combat and non-combat veterans, applies only to Caluza 
element 2 and only after it has been demonstrated, at the 
merits stage, that a permanent increase in disability has 
occurred or, pursuant to section 3.306(b)(2), has been deemed 
to have occurred.  At such time, under the section 1153 
presumption, Caluza element 2 is deemed satisfied for 
purposes of service connection, unless clear and unmistakable 
evidence (i.e., evidence that is "undebatable," see Vanerson, 
supra) exists to show that the permanent increase in 
disability sustained in service is attributable solely to the 
natural progression of the disease.  See 38 U.S.C. § 1153; 38 
C.F.R. § 3.306(a).

Analysis

Initially, the Board notes that the presumption of soundness 
is not for application.  The veteran's back disability was 
noted at the time of his examination and acceptance for 
service.  The findings on that examination were buttressed by 
the pre-service medical reports showing a pre-existing back 
disability, and by the post-service reports of a back 
disability predating service.  

The next question then, is whether there is competent 
evidence that the pre-existing back disability was aggravated 
in service.  Maxson.  The service medical records show no 
treatment for a back disability.  These records show that the 
veteran was given physical profiles only for knee 
disabilities.

The veteran has testified, notwithstanding the fact that the 
RO requested all of his service medical records, that he did 
receive treatment for the pre-existing back disability in 
service, and he and his service comrades have reported that 
his duties were restricted due to the pre-existing back 
disability.  Assuming that such testimony is correct, the 
fact that he may have been seen for back complaints or 
received limited duty for his back disability would not of 
itself constitute evidence of aggravation since the record 
shows that he was asymptomatic at the time of his separation 
from service.  Therefore, any treatment during service must 
be seen as having been provided for acute exacerbations of 
the pre-existing disability rather than representing a 
permanent increase in the underlying disability.

The record is completely devoid of any medical opinion that 
the pre-existing disability was aggravated in service, and 
the veteran concedes that no medical professional has ever 
told him that his disability was aggravated in service.  His 
testimony was that he was able to perform duties during 
service requiring some heavy labor and that he was able to 
maintain similar employment following service. 

The only evidence of record showing an aggravation of the 
preexisting back disorder is the veteran's own testimony and 
statements as provided by him and two fellow servicemen.  The 
record does not suggest that the veteran, or his service 
acquaintances have any specialized medical training and they 
are considered to be lay persons.  Lay persons are not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu, supra.  

In any event, the Board is left with a record that contains 
no competent evidence of aggravation of the pre-existing back 
disability in service.  To the extent that the veteran has 
asserted that his back disability was aggravated by the 
service connected right knee disability; the Board must point 
out that there is no competent medical evidence of such 
aggravation.  

Since there is no competent evidence that the pre-existing 
back disability was aggravated in service, or that it was 
aggravated by the service connected right knee disability, 
the Board must conclude that the claim is not well grounded, 
and should therefore be denied.


ORDER

Service connection for a back disorder is denied.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

